Citation Nr: 0812346	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-40 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2001, for an award of improved pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 decision letter by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied an effective date earlier 
than October 31, 2001, for an award of improved pension 
benefits.  The veteran perfected a timely appeal contesting 
this adverse determination.

The veteran testified during a hearing at the RO before the 
undersigned in December 2006.  A transcript of that hearing 
is of record.

In July 2007, this matter was remanded to the RO and is once 
again before the Board.


FINDINGS OF FACT

1.  On October 31, 2001, the RO received the veteran's 
informal claim for entitlement to improved pension benefits.

2.  In November 2001, the RO received the veteran's formal 
claim for improved pension benefits, and attached to this 
claim was a copy of the veteran's drivers license showing 
proof of his age.

3.  In a December 2001 decision letter, the RO awarded the 
veteran improved pension benefits, effective from October 31, 
2001, with payments commencing on November 1, 2001.  By this 
same decision letter, the RO notified the veteran of this 
determination and his appellate rights.  The veteran did not 
file an appeal disputing the effective date.

4.  In March 2004, the RO received the veteran's claim 
seeking an earlier effective date (i.e., retroactive payment) 
for his award of improved pension benefits.

5.  In a May 2004 decision letter, the RO denied the 
veteran's claim for an earlier effective date for improved 
pension benefits, and the veteran timely appealed this 
decision.

6.  The evidence of record does not indicate that a formal or 
informal claim for improved pension benefits was received by 
the RO prior to October 2001; that a formal or informal claim 
for retroactive pension benefits was received by the RO prior 
to March 2004; or that the incapacitating effects of a 
physical or mental disability prevented the veteran from a 
filing a pension at least thirty days immediately following 
the date on which he became permanently and totally disabled.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 
2001, for an award of improved pension benefits have not been 
met.  38 U.S.C.A. §§ 1513, 5107, 5110, 7104 (c), 7105 (West 
2002); 38 C.F.R. §§ 3.3(a)(3), 3.31, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

Here, the veteran was issued a VCAA letter meeting the 
specific requirements of 38 U.S.C.A. § 5103(a) and C.F.R. 
§ 3.159(b)(1) in August 2007.  While this letter was issued 
subsequent to the appealed decision, the veteran's case was 
subsequently readjudicated in a November 2007 supplemental 
statement of the case, which cured any deficiency.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice.  See 
Murincsack v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(recognizing that evidence from the Social Security 
Administration (SSA) must be considered in a VA decision 
regarding benefits).  Although the veteran is in receipt of 
SSA retirement benefits and the VA did not make any efforts 
to obtain these records, the Board finds that those records 
would not assist the veteran's claim because his claim for an 
earlier effective date is precluded as a matter of law, as 
more fully discussed below.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law)

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Earlier Effective Date

Improved pension benefits are payable to each veteran with 
qualified wartime service who meet certain income 
requirements and who is 65 years or older.  38 U.S.C.A. 
§§ 1513, 1521; 38 C.F.R. § 3.3(a)(3).

Improved pension means the disability or death pension 
programs becoming effective January 1, 1979, under the 
authority of Pub. L. 95-588; 92 Stat. 2497.  38 C.F.R. 
§ 3.1(w) (2007).

The method for determining the effective date of an award for 
disability pension is set forth in 38 U.S.C.A. § 5110 (a) and 
(b)(3)(A) and 38 C.F.R. § 3.400(b).  The general rule with 
respect to the effective date of a pension benefits is that 
the effective date of such award "shall not be earlier than 
the date of receipt of the application thereof."  
38 U.S.C.A. § 5110(a)(West 2002).  This statutory provision 
is implemented by regulation which provides that where 
pension entitlement is established based on a claim received 
by VA on or after October 1, 1984, the pension award may not 
be effective prior to the date of receipt of the pension 
claim unless the veteran specifically claims entitlement to 
retroactive benefits.  38 C.F.R. § 3.151(b).  If, within one 
year from the date on which a veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that disability was so incapacitating 
that it prevented him from filing a claim for at least the 
first 30 days immediately after the date on which he became 
permanently and totally disabled, the award may be effective 
from the date of claim or the date on which he became totally 
disabled, whichever is to his advantage.  A claim for 
retroactive pension must be received within one year of the 
date on which he became permanently and totally disabled.  38 
C.F.R. §§ 3.151(b), 3.400(b)(1)(ii).

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency or 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the date on 
which the award becomes effective.  38 U.S.C.A. § 5111 (West 
2002); 38 C.F.R. § 3.31 (2007).

The date of receipt of the claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. 3.1(p).  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

The record reflects that the veteran filed an informal claim 
seeking entitlement to pension benefits in October 2001, and 
that the RO received his formal claim for the same in 
November 2001.  On his application form, the veteran stated 
that he was over the age of 65 and submitted along with his 
claim a copy of his drivers license.  That claim was granted 
in a December 2001 decision letter, which established 
entitlement to pension benefits effective from October 31, 
2001 (the date of receipt of his claim for disability 
pension), with payment commencing on November 2001.  
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  In the December 2001 
letter, the RO also provided the veteran notice of this 
determination and of his appellate rights.  The veteran did 
not appeal the effective date assigned, as indicated by the 
record.  38 U.S.C.A. § 7105(a), (b)(2), (c) (West 2002); 
38 C.F.R. §§ 20.200, 20.201.  As a result, this decision as 
to the effective date for the award pension benefits, which 
was engendered by the October 2001 claim, became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d) (2007).

The record discloses that the veteran contacted the RO in 
December 2001, as indicated by the December 2001 report of 
contact.  The veteran indicated that the amount of his award 
should be increased because it did not include Medicare 
expenses and did not consider the fact that he was a Korean 
War veteran.  The veteran made no mention of entitlement to 
an earlier effective date or retroactive pension benefits.  
The amount of the veteran's improved pension payments was 
subsequently adjusted to reflect his Medicare expenses.

The record discloses that no further correspondence was 
received from the veteran until March 1, 2004, when the 
veteran filed a claim seeking entitlement to retroactive 
pension benefits (i.e., an earlier effective date).  In a May 
2004 decision letter, the RO denied the veteran's claim for 
retroactive benefits (i.e., an earlier effective date).
 
The Board has reviewed the evidence of record and considered 
the veteran's contention with regard to his appeal for an 
earlier effective date.  Specifically, in his March 2004 
claim and March 2008 Written Brief Presentation, the veteran 
essentially asserts that the effective date for his improved 
pension should be retroactive to 1997, when he started 
receiving SSA retirement benefits.

However, the Board notes that a claim for SSA benefits is not 
interchangeable with a claim for VA benefits.  The only 
exception is a claim for death benefits under 38 C.F.R. § 
3.153, which is not applicable in the instant case.  Thus, 
the Board finds that there is no legal basis on which to 
construe the claim filed with SSA as either an informal or 
formal claim for VA benefits.  Accordingly, the veteran did 
not file a claim with VA for a pension prior to October 31, 
2001, and there is nothing in the record that can be 
construed as an informal claim.  Hence, an effective date as 
of 1997, based on receipt of SSA retirement benefits, is not 
warranted.
 
Further, the veteran does not contend, nor does the record 
reflect, that he was prevented from applying for VA pension 
benefits by reason of incapacitating physical or mental 
disability, during the time that he filed his claim for SSA 
retirement benefits.

Accordingly, the Board must conclude that there is presently 
no legal basis for the assignment of an effective date for 
the award of improved pension benefits prior to October 31, 
2001, the date of receipt of the veteran's claim for pension 
benefits.  Thus, the claim for an earlier effective date must 
be denied.  38 U.S.C.A. §§ 5110(b)(3), 7105; 38 C.F.R. 
§ 3.400 (b)(2). 
 
The Board sympathizes with the veteran, but emphasizes that 
it is legally bound in its decisions by applicable statutes, 
VA regulations and precedent opinions of the VA General 
Counsel.  38 U.S.C.A. 38 U.S.C.A. § 7104(c).  


ORDER

Entitlement to an effective date earlier than October 31, 
2001, for an award of improved pension benefits is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


